Citation Nr: 1605493	
Decision Date: 02/11/16    Archive Date: 02/18/16

DOCKET NO.  13-21 893A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a vision disability, for substitution purposes.

2.  Entitlement to service connection for a disability of the left upper extremity, for substitution purposes.

3.  Entitlement to service connection for hypertension, for substitution purposes.  

4.  Entitlement to a compensable rating for pancreatitis, for substitution purposes.

5.  Entitlement to a rating in excess of 20 percent for diabetes mellitus (diabetes), for substitution purposes.

6.  Entitlement to a compensable rating for a disability of the left lower extremity, for substitution purposes.

7.  Entitlement to a rating in excess of 10 percent for residuals of a cerebrovascular accident (CVA), for substitution purposes.

8.  Entitlement to a rating in excess of the currently-assigned 30 percent ratings for dementia and partial aphasia, for substitution purposes.  

9.  Entitlement to a rating in excess of 10 percent for a skin disability.


REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Appellant and her granddaughter


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel






INTRODUCTION

The Veteran served on active duty from December 1961 to October 1965.  The Veteran died in June 2011, and the Appellant is the Veteran's surviving spouse and has been accepted as a proper substitute in this case.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2010 and April 2013 rating decisions of the VA RO in Philadelphia, Pennsylvania.  Jurisdiction over this matter has since been transferred to the VA RO in Atlanta, Georgia.  

In order to clarify the procedural history of this case, the Board notes that in April 2010, the Veteran filed claims of entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities, peripheral vascular disease of the bilateral upper and lower extremities, residuals of a CVA, diabetes, dementia, aphasia, a skin disability, hypertension, and a vision disability.  The Veteran additionally requested an increase of his noncompensable rating for pancreatitis.  The December 2010 rating decision denied the Veteran's claims.  The Veteran filed a timely notice of disagreement in March 2011, and the Veteran died in June 2011.

After accepting the Appellant as a proper substitute, in April 2013, the RO issued a rating decision granting service connection for: 1) loss of use of the right arm and leg with a 100 percent rating; 2) diabetes with a 20 percent rating; 4) residuals of a CVA with a 10 percent evaluation; 5) dementia with a 30 percent evaluation; 6) partial aphasia with a 30 percent evaluation; 7) urinary incontinence with a 40 percent evaluation; 8) fecal incontinence with a 30 percent evaluation; 9) brawny edema with scaling rash of the right lower extremity with a 10 percent evaluation; 10) brawny edema with scaling rash of the right upper extremity with a noncompensable evaluation, and; 10) peripheral vascular disease of the left lower extremity with a noncompensable evaluation.  

Also in April 2013, the RO issued a statement of the case that readjudicated the propriety of these initial ratings, and additionally denied the claim of entitlement to a compensable rating for pancreatitis.  The April 2013 statement of the case also denied the claims for service connection for a disability of the left upper extremity, hypertension, and a vision disorder.  

In May 2013, the Appellant submitted a VA Form 9 stating that she wished to appeal all of the issues listed in the statement of the case.  In July 2013, the RO readjudicated these issues, and the Appellant filed a timely substantive appeal in December 2013.  

The Board finds that the Appellant's May 2013 submission constitutes a valid notice of disagreement as to the issues addressed in the April 2013 statement of the case because the RO readjudicated these issues in December 2013, and the Appellant perfected an appeal as to these issues.  

The issues listed on the title page are therefore properly before the Board.  With that said, the Board has reframed three of the issues in order to better reflect the benefits that the Appellant is seeking.  

The Appellant perfected the issue of entitlement to service connection for peripheral neuropathy of the left lower extremity.  The RO's December 2013 statement of the case indicated that this claim was "moot" given the award of service connection for peripheral vascular disease of the left lower extremity.  The Veteran's claim of entitlement to a leg disability clearly encompassed all symptomatology associated with this condition, whether neuropathic or vascular in nature.  The Board has thus broadened the issue under consideration to an increased rating for a disability of the left lower extremity generally, and the below analysis will address all of the Veteran's complaints that related to his left lower extremity.   

The Appellant perfected two separate appeals with respect to the Veteran's dementia with aphasia, one for entitlement to a rating in excess of 30 percent for dementia, and a second for entitlement to a rating in excess of 30 percent for aphasia.  The Board finds that the Veteran's inability to speak is interwoven with his psychiatric health and his ability to obtain psychiatric treatment, and it has considered these issues together in assigning the Veteran a single 100 percent rating for dementia with aphasia.  The Appellant is not prejudiced by this characterization.  

The Appellant perfected two separate appeals with respect to an increased rating for a skin disability, one for entitlement to a compensable rating for brawny edema of the right upper extremity, and a second for entitlement to a rating in excess of 10 percent for brawny edema of the right lower extremity.  The Board has recharacterized these issues as the single issue of entitlement to a rating in excess of 10 percent for a skin disability in order to accurately reflect how skin disabilities are rated.  The Appellant is not prejudiced by this characterization.  

At her November 2015 hearing, the appellant suggested that a clear and unmistakable error (CUE) had been made in a January 5, 2004, rating decision.  Unfortunately, a substitute cannot initiate a freestanding CUE claim under 5109A and can only appeal such a claim if one was pending at the time of the Veteran's death, which is not the case here.  See generally Rusick v. Gibson, 760 F.3d 1342 (Fed. Cir. 2014).  As such, a CUE claim will not be referred.  Likewise, while the appellant spent considerable time during the course of her Board hearing suggesting that earlier effective dates were warranted for several of the Veteran's ratings, the Board, after thoroughly reviewing the Veteran's claims file, has not found any basis to claim jurisdiction over an effective date claim at this time.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The weight of the competent evidence of record supports a finding that the Veteran's vision disability was related to his service-connected diabetes and CVA.

2.  The weight of the competent evidence of record is against a finding that the Veteran had a disability of the left upper extremity or hypertension disability that was caused or aggravated by his service-connected diabetes and CVA.

3.  The Veteran's pancreatitis did not result in a single attack of typical severe abdominal pain in any one-year period.  

4.  The Veteran's diabetes did not result in regulation of activities, nor did it affect his activities of daily living.  

5.  The Veteran's disability of the left lower extremity did not result in persistent edema or symptoms approximating incomplete paralysis of a peripheral nerve.

6.  The Veteran's CVAs occurred greater than six months before the Veteran filed his claim of entitlement to service connection, and the CVAs have not resulted in residuals for which the Veteran is not already separately rated. 

7.  The Veteran's dementia with aphasia resulted in total occupational and social impairment.

8.  The Veteran's skin disability did not involve scars of the head, face, or neck, unstable scars, deep or nonlinear scars, unstable or painful scars, scars that result in other disabling effect, or a skin disability that covered 20 percent or more of the exposed areas of the body or 20 percent of the body generally, or a skin disability that required systemic therapy.

CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Appellant's favor, the Veteran's vision disability was caused by service-connected disability.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

2.  Neither a disability of the left upper extremity nor hypertension were caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

3.  The criteria for a compensable rating for pancreatitis have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.114, Diagnostic Code 7347 (2015).

4.  The criteria for a rating in excess of 20 percent for diabetes have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2015).

5.  The criteria for a 10 percent rating, but no greater, for the Veteran's left leg disability have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.104, Diagnostic Code 7121 (2015).

6.  The criteria for a rating in excess of 10 percent for the Veteran's CVA residuals other than those for which he has separately been service connected have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8009 (2015).

7.  The criteria for a 100 percent rating for the Veteran's dementia with partial aphasia have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9305 (2015).

8.  The criteria for a rating in excess of 10 percent for a skin disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7806 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The claim of entitlement to service connection for a vision disability has been granted.  As such, the Board finds that any error related to the VCAA with respect to this claim is moot. 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); Kent v. Nicholson, 20 Vet. App. 1 (2006); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Board has otherwise given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  The VCAA also defines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).  Both the Veteran and the Appellant received all appropriate notice.  Neither the Veteran before his death, nor the Appellant, nor a representative has alleged that prejudice resulted from any notice error either on appeal or otherwise.  Shinseki v. Sanders, 129 S.Ct. 1696, 1704, 1705, 1706 (noting that "the party that seeks to have a judgment set aside because of an erroneous ruling carries the burden of showing that prejudice resulted").  In sum, the notice provisions of the VCAA have been fulfilled, and that no further notice is necessary.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's post-service medical treatment records, including VA treatment records, private treatment records, and treatment records from the Social Security Administration (SSA), have been obtained to the extent they were both identified and available.  

The duty to assist also includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  More specifically, a VA examination must be conducted when the evidence of record does not reflect the current state of the Veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2015).  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In the instant case, the Veteran was provided with an examination in July 2010, and an additional opinion regarding the Veteran's hypertension disability was provided in January 2013.  The examination reports indicate that the examiners reviewed the Veteran's claims file and past medical history, recorded his complaints, conducted an appropriate evaluation (in the case of the July 2010 examiner), and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  These examination reports are adequate for the purpose of rendering a decision in the instant appeal.  38 C.F.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Appellant, nor the Veteran, nor a representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed").

The Appellant and her granddaughter offered valuable testimony before the undersigned in November 2015.  The Board finds that there is no indication that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Thus, the duties to notify and assist have been met, and the Board will proceed to a decision.

Service Connection for a Vision Disability

The Appellant claims that the Veteran suffered from a vision disability as the result of his service-connected diabetes and CVA.  

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service connected disease or injury.  38 C.F.R. § 3.310(a) (2015); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non-service connected disability by a service connected disability is also service connected.  38 C.F.R. § 3.310 (2015); Allen v. Brown, 7 Vet. App. 439 (1995).  To establish service connection for a claimed disability on a secondary basis, there must be medical evidence of a current disability, a service connected disability, and medical evidence of a nexus between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509 (1998).  

The Veteran's vision was clearly difficult to accurately assess as the result of the profound difficulty with communication that he faced following his series of CVAs in.  With that said, and with the inability to currently test the Veteran's vision, the Board will liberally construe the findings of the July 2010 examiner that the Veteran suffered from questionable right homonymous hemianopsia, which is a visual field defect.  The examiner found that while it was difficult to assess the Veteran's visual field defect, it was most likely that the Veteran's CVA caused his visual field defect.  The evidence thus demonstrates that the Veteran had a vision disability as the result of a service-connected disability, and service connection for a visual field defect is granted.  

Service Connection for a Disability of the Left Upper Extremity

The Appellant claims that the Veteran suffered from a disability of the left upper extremity as the result of his service-connected diabetes and CVA.  

In the absence of proof of a present disability (and, if so, of a nexus between that disability and service), there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  This principle has been repeatedly reaffirmed by the Federal Circuit, which has stated that "a veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the veteran's service and the disability."  Boyer v. West, 210 F.3d 1351, 1353 Fed. Cir. 2000).  The requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007) (a service connection claim may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

Upon review of the medical evidence of record, the weight of the evidence does not show that the Veteran manifested a disability of the left upper extremity at any time during the period on appeal.  The Veteran underwent a VA examination in July 2010, at which time the examiner noted the Veteran claimed that he experienced peripheral neuropathy and peripheral vascular disease in his left arm.  While the Veteran's right-sided nerves were paralyzed as the result of a brain hemorrhage, no paresthesia, dysesthesias, or other sensory abnormalities were noted in the left arm.  Upon physical examination, the examiner noted that the Veteran had old scratch-like scars on his left arm, but his left arm was otherwise normal [the Board acknowledges that the examiner stated that the Veteran's right arm was otherwise normal, but it considers this to be a typographical error, given the Veteran's right-side paralysis].  The examiner found that the Veteran had no evidence of peripheral neuropathy or peripheral vascular disease of the left upper extremity.  

To the extent that the Veteran claimed to experience symptoms such as pain, the Board has no reason to doubt that the Veteran experienced such symptoms.  The Veteran was competent to testify as to such.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran, as a layperson, was not competent to report that any symptoms that he experienced rose to the level of a "disability" for VA purposes.  Thus, while the Veteran may have experienced certain symptoms, his statements were not sufficient to establish the presence of a disability of the left upper extremity, particularly given the lack of complaint to clinicians of symptoms relating to the left upper extremity.  

In sum, the Board concludes that the preponderance of the evidence is against granting service connection for a disability of the left upper extremity.  As the preponderance of the evidence is against the claim, the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection for Hypertension

The Appellant claims that the Veteran suffered from hypertension as the result of his service-connected diabetes and CVA.  

As an initial matter, the Board notes that a veteran who had active military service in Vietnam during the Vietnam War is presumed to have been exposed to an herbicide agent during such service, unless there is affirmative evidence to establish that the veteran was not so exposed.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2015).  If herbicide exposure occurred, the Veteran is entitled to a presumption of service connection for certain disorders.  38 C.F.R. § 3.309(e) (2015).  While ischemic heart disease is included among the list of presumptive disabilities, that term explicitly excludes hypertension.  38 C.F.R. § 3.309(e), Note 3 (2015).  Therefore, despite serving in Vietnam during the Vietnam War, the Veteran's hypertension is not entitled to presumptive service connection.

Turning now to an analysis of the facts in this case, the evidence shows that the Veteran is service-connected for a CVA and diabetes.  The evidence shows that the Veteran was treated for hypertension throughout the period on appeal.  At issue in this case is whether the evidence shows a relationship between the Veteran's hypertension and his service-connected disabilities, and the Board finds that the weight of the evidence does not show such a connection.

In January 2013, a VA examiner, following review of the Veteran's records, found it to be less likely than not that the Veteran's CVA and diabetes caused or contributed to the Veteran's hypertension.  As a rationale for this opinion, the examiner noted the Veteran's report that he had experienced hypertension since at least 1986, and diabetes since 1985.  The examiner noted that diabetic nephropathy must exist in order to establish a relationship between hypertension and diabetes.  Upon review of the Veteran's medical records, the examiner noted that in July 2002, the Veteran's creatinine reading of 1.2 was normal.  In January 2011, the Veteran's creatinine level measured 0.9 and the estimated glomerular filtration rate was greater than 60, which the examiner found to be normal.  The examiner further noted that a May 2010 urinalysis showed no protein in the urine, which would be expected to be present and persistent for a diagnosis of diabetic nephropathy.  The examiner therefore found that the Veteran's diabetes less likely than not caused or contributed to his hypertension.  

The January 2013 examiner additionally found that the Veteran's CVA less likely than not caused or contributed to the Veteran's hypertension.  The examiner acknowledged that an August 2002 note indicated that the Veteran's hypertension was slightly labile upon hospital admission, which was noted to possibly be secondary to the Veteran's CVA.  The examiner noted that lability of blood pressure is common at the time of a stroke, but strokes do not cause hypertension.  Instead, strokes may cause some variability in already-existing hypertension or variability in normal blood pressure as the result of the acute effects of stroke, but this was not causative for hypertension.  Instead, this reflected the instability that was related to the stroke.

While the Appellant (or the Veteran, before his death) may assert that the Veteran's hypertension disability was the result of his service-connected CVA or diabetes, as a lay person, the Appellant (and the Veteran, before his death) lacks the medical training and expertise to provide a complex medical opinion as to the etiology of a particular disease such as hypertension.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In Jandreau, the Federal Circuit specifically determined that a lay person is not considered competent to testify when the issue was medically complex, as with an eye disability.  Therefore, while the Appellant may disagree with the conclusions that the Veteran's hypertension is unrelated to the Veteran's service-connected CVA or diabetes, the Appellant (nor the Veteran, before his death) is not considered competent (meaning medically qualified) to address the etiology of this disease.  

In sum, while the weight of the competent evidence of record clearly shows that the Veteran had diabetes, a CVA, and hypertension, it does not support a finding that the Veteran's hypertension was in any way related to either diabetes or a CVA, despite clinicians providing concurrent treatment for CVA residuals, diabetes, and hypertension.  Accordingly, the Board finds that secondary service connection for the Veteran's hypertension is unwarranted.  

In conclusion, the criteria for service connection have not been met, and the Appellant's claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Ratings Generally

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2015).  When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2015).

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  See Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are appropriate for an increased rating claim, if the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).   

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Separate disabilities arising from a single disease entity are to be rated separately.  38 C.F.R. § 4.25 (2015); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  Pyramiding-the evaluation of the same disability or the same manifestations of a disability under different diagnostic codes-is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2015).

Increased Rating for Pancreatitis

The Appellant seeks a compensable rating for the Veteran's pancreatitis, which has been assigned a noncompensable rating under Diagnostic Code 7347, applicable to pancreatitis.  38 C.F.R. § 4.114.

Under this Diagnostic Code, a 10 percent rating applies with at least one recurring attack of typical severe abdominal pain in the last year.  A 30 percent rating applies to moderately severe pancreatitis with at least 4 to 7 typical attacks of abdominal pain per year with good remission between attacks.  A 60 percent rating applies to pancreatitis with frequent attacks of abdominal pain, loss of normal body weight, and other findings showing continuing pancreatic insufficiency between acute attacks.  A 100 percent rating applies to pancreatitis with frequently recurrent disabling attacks of abdominal pain with few pain-free intermissions and with steatorrhea, malabsorption, diarrhea, and severe malnutrition.  The above-described abdominal pain must be confirmed as resulting from pancreatitis by appropriate laboratory and clinical studies.  38 C.F.R. § 4.114, Diagnostic Code 7347.

Turning to the facts in this case, the evidence of record does not show that the Veteran experienced abdominal pain at any time that was attributed to pancreatitis.  In a July 2010 examination, the examiner noted that the Veteran had a history of multiple bouts of alcoholic pancreatitis until 1973.  After the Veteran stopped abusing alcohol in 1973, he had no further digestive problems or alcoholic pancreatitis.  The examiner noted that the Veteran's remote history of pancreatitis did not affect his daily living; the Veteran had no pain as a result of this condition.  

Without complaint of any symptoms associated with this disability, and with an examiner noting that the disability had been in remission since 1973, the Board finds that the preponderance of the evidence is against the assignment of a compensable rating for pancreatitis.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Rating for Diabetes

The Appellant seeks a compensable rating for the Veteran's diabetes, which has been assigned a 20 percent rating under Diagnostic Code 7913, applicable to diabetes.  38 C.F.R. § 4.119.

Under this Diagnostic Code, a 20 percent disability rating applies to diabetes requiring insulin and restricted diet, or use of an oral hypoglycemic agent and a restricted diet.  A 40 percent disability rating applies to diabetes requiring insulin, restricted diet, and regulation of activities.  A 60 percent disability rating applies to diabetes requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating applies to diabetes requiring more than one daily injection of insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately rated.  38 C.F.R. § 4.119, Diagnostic Code 7913 (2015).

The phrase "regulation of activities" means that a veteran has been prescribed or advised to avoid strenuous occupational and recreational activities.  38 C.F.R. § 4.119, Diagnostic Code 7913 (2015).

The rating criteria contained in Diagnostic Code 7913 are conjunctive.  In other words, the criteria for each higher disability rating include the criteria of each lower disability rating.  If any criterion is not met at any particular level, the Veteran can only be rated at the level that does not require the missing component.  Tatum v. Shinseki, 23 Vet. App. 152 (2009).  Each higher rating requires the elements of the lower rating.  

Turning to the facts in this case, in July 2010, the Veteran complained of polyuria, polydipsia, a change of vision, and foot problems (the examiner noted, however, with respect to the vision and foot complaints, that the Veteran had experienced a stroke).  The Veteran had not experienced hypoglycemic attacks or diabetic ketoacidosis.  The Veteran consumed a low-fat, low-sodium diet, and he injected insulin four times per day.  Diabetes did not affect his job or activities of daily living.  The Veteran's diabetes was noted to be under poor control.  The Veteran's treatment records otherwise show consistent treatment for insulin-dependent diabetes.

In this case, the Board acknowledges that the Veteran's series of CVAs in 2002 left him with right-side paralysis.  This paralysis makes it more challenging to determine whether his diabetes required the "regulation of activities" that is the defining element of a greater 40 percent rating for diabetes.  While this is so, the Board notes that the July 2010 examiner found that the Veteran's diabetes did not affect his job or activities of daily living, which the Board finds to be synonymous with a statement that the Veteran's diabetes did not require a regulation of his activities.

In this case, the weight of the competent evidence of record shows that restriction of activities was not required due to the Veteran's diabetes.  Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a rating in excess of 20 percent for diabetes.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Rating for a Disability of the Left Lower Extremity

The Appellant seeks a compensable rating for the Veteran's disability of the left lower extremity, which has been assigned a noncompensable rating under Diagnostic Code 7114, applicable to arteriosclerosis obliterans.  38 C.F.R. § 4.104.

Turning to the facts in this case, the Veteran filed his claim for service connection in April 2010.  By way of history, in October 2009, following the Veteran's complaints of "unbearable" pain in his bilateral lower extremities, it was found that the Veteran had occlusive peripheral vascular disease.  Decreased pulses were noted throughout the left lower extremity, and it had 1+ edema.  In a later October 2009 record, it was noted that it had not been ruled out whether the Veteran's complaints of left leg pain were secondary to peripheral artery disease, peripheral vascular disease, or edema.  

A July 2010 examiner noted that the Veteran's left leg moved normally and had good pulsations.  There was no noticeable atrophy, but the examiner noted that any atrophy could have been hidden by edema.  The examiner noted that the Veteran had multiple scars on his legs that appeared to be from old healed ulcerations.  The Veteran was diagnosed with deep venous thrombosis and peripheral neuropathy of the left lower extremity.  In December 2010, it was noted that the Veteran had neuropathic pain in his left lower extremity.  The Veteran could not verbalize the characteristics of this pain.  The Veteran had normal distal pulses.  In January 2011, February 2011, March 2011, April 2011, and May 2011, it was noted that the Veteran's radial and pedal pulses were palpable and equal, and no peripheral edema was noted.   

Turning to an analysis of the facts in this case, as noted above, the Veteran's left leg disability is currently rated under the Diagnostic Code applicable to arteriosclerosis obliterans, or occlusive arterial disease, which provides for a 20 percent evaluation with claudication (leg pain) on walking more than 100 yards, and; diminished peripheral pulses or ankle/brachial index of 0.9 or less.  A 40 percent evaluation is assigned with claudication on walking between 25 and 100 yards on a level grade at 2 miles per hour, and; trophic changes (thin skin, absence of hair, dystrophic nails) or ankle/brachial index of 0.7 or less.  A 60 percent evaluation is assigned for claudication on walking less than 25 yards on a level grade at 2 miles per hour, and; either persistent coldness of the extremity or ankle/brachial index of 0.5 or less.  A 100 percent evaluation is assigned for arteriosclerosis obliterans with ischemic limb pain at rest, and; either deep ischemic ulcers or ankle/brachial index of 0.4 or less.  38 C.F.R. § 4.104.

In this case, however, the claudication that the Veteran might have experienced while walking, which is relevant to assigning ratings under Diagnostic Code 7114, is impossible to determine because the Veteran was unable to ambulate throughout the period on appeal as the result of his right-side paralysis.  

With that said, the Board finds that the Veteran's symptoms are more accurately addressed by Diagnostic Code 7121, applicable to post-phlebitic syndrome of any etiology, which provides for a 10 percent rating for intermittent edema or aching and fatigue after prolonged standing or walking, with symptoms relieved by elevation or compression hosiery.  A 20 percent rating is warranted for persistent edema, incompletely relieved by elevation of the extremity, with or without beginning stasis pigmentation or eczema.  A 40 percent rating is warranted for persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration.  A 60 percent rating is warranted for persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration.  A 100 percent rating is warranted for massive board-like edema with constant pain at rest.  38 C.F.R. § 4.104.

In this case, the Veteran showed edema in his left leg at the time of the July 2010 examination, but edema was not found to exist from December 2011 to May 2011.  The Board cannot find this medical history to be consistent with a finding that the Veteran's left leg edema was "persistent," and thus a disability rating of 20 percent or greater is unwarranted under Diagnostic Code 7121.  Instead the Board finds that the Veteran's left leg edema was of intermittent frequency at most, which is most consistent with a 10 percent rating under this Diagnostic Code.

Given the July 2010 examiner's observation that the Veteran suffered from peripheral neuropathy of the left lower extremity, the Board has considered whether a greater or separate rating is available to the Veteran under the Diagnostic Codes applicable to diseases of the peripheral nerves.  Compensable ratings under these Diagnostic Codes contemplate "incomplete paralysis," which indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The rating schedule does not define terms such as "mild," "moderate," or "severe," as such terms are used in the diagnostic codes.  Instead, adjudicators must evaluate all of the evidence and make a decision that is equitable and just.  38 C.F.R. § 4.6 (2015).

In this case, the Veteran's primary complaint relating to his left leg was of pain.  Clinical examination found no atrophy to be present, and the left leg moved normally.  With that said, the Board cannot find that these symptoms rise to the level of incomplete paralysis, as would be required for a compensable rating under the Diagnostic Codes relating to impairment of the peripheral nerves.

In this case, the weight of the competent evidence of record shows that the Veteran experienced, at worst, intermittent edema or aching associated with his left leg disability.  Accordingly, the Board finds that the preponderance of the evidence favors the assignment of a 10 percent rating, but no greater, of his disability of the left lower extremity.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Rating for Residuals of a CVA

The Appellant seeks an increased rating for the Veteran's residuals of a CVA, which has been assigned a 10 percent rating under Diagnostic Code 8009, applicable to hemorrhage from the brain vessels.  38 C.F.R. § 4.124a.

As noted above, the Veteran suffered from a series of CVAs in 2002 that left him with a number of residuals symptoms for which the Veteran had been separately rated.  For example, the Veteran was separately rated for the loss of use of his right arm and right leg, urinary incontinence, fecal incontinence, aphasia, and dementia.  The Board cannot discern symptoms associated with the Veteran's CVA that have not been addressed with separate ratings. 

With that said, under Diagnostic Code 8009, a hemorrhage of the brain vessels warrants a 100 percent disability rating for six months following the event.  Thereafter, the condition is rated based on the residuals, with at least a 10 percent rating assigned.  In this case, the Veteran is in receipt of a 10 percent rating under this Diagnostic Code because his claim was filed more than six months following his CVA.  Though the Board cannot discern the symptoms that the 10 percent rating under Diagnostic Code 8009 addresses, the Board will not disturb this rating.  

With the residuals of the Veteran's CVA fully contemplated by the ratings that have been assigned under other Diagnostic Codes, the Board finds that the preponderance of the evidence is against the assignment of a rating in excess of 10 percent for otherwise unrated residuals of CVA.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Rating for Dementia and Partial Aphasia

The Appellant seeks an increased rating for the Veteran's dementia, which had been assigned a 30 percent rating under Diagnostic Code 9305, applicable to vascular dementia.  38 C.F.R. § 4.130.  The Appellant additionally sought an increased rating for the Veteran's partial aphasia, which had been assigned a 30 percent rating under Diagnostic Code 8210, applicable to severe incomplete paralysis of the tenth cranial nerve.  38 C.F.R. § 4.124a.  The Board finds that the Veteran's inability to speak is inseparable from his dementia, psychiatric impairment, and ability to receive psychiatric treatment, and it thus will consider the symptoms associated with the Veteran's aphasia in concert with his psychiatric symptoms.  Considering this symptomatology, the Board ultimately concludes that a 100 percent rating is warranted under the criteria applicable to vascular dementia.  The resulting discontinuation of a separate rating under the Diagnostic Code applicable to severe incomplete paralysis of the tenth cranial nerve is not a reduction because the Veteran's symptoms are being awarded a higher rating than was originally assessed under both Diagnostic Codes 9305 and 8210 combined.  O'Connell v. Nicholson, 21 Vet. App. 89 (2007).  

With that said, vascular dementia is rated under the General Rating Formula for Mental Disorders, which states, in pertinent part, that a 30 percent rating is assigned when a veteran's dementia causes occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9305.

A 50 percent rating is assigned when a veteran's dementia causes occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is assigned when a veteran's dementia causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); or an inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned when a veteran's dementia causes total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; danger of hurting self or others; intermittent inability to perform activities of living (including maintenance of minimal hygiene); disorientation to time or place; or, memory loss for names of close relatives, occupation, or own name.  Id. 

Turning to the facts in this case, as noted above, the Veteran suffered from a series of CVAs in 2002 that left the Veteran, in the words of the July 2010 examiner, "completely disabled".  A March 2004 rating decision found that the Veteran was incompetent to handle the disbursement of VA funds.  

During the period on appeal, an October 2009 treatment record indicated that the Veteran had dementia and aphasia from his CVAs.  It was noted that the Veteran had a previous history of depression, and he took Effexor and Lexapro daily.  The Veteran's dementia was noted to be stable.  

The July 2010 examiner noted that the Veteran was unable to engage in any activities of daily living and required total care from his family in all activities.  The examiner noted that the Veteran was unable to speak well, but he understood spoken language.  The Veteran had a flat affect.  The Veteran complained of a loss of memory and reasoning; the examiner noted that a mental health evaluation was needed.  In November 2010, it was noted that the Veteran was alert with simple, appropriate responses to verbal stimuli, and the Veteran was able to relay his needs.  The Veteran was unable to complete an advance directive due to cognitive impairments.  In January 2011, it was noted that the Veteran had no acute psychosocial needs.  In March 2011, it was noted that the Veteran was completely dependent on his family for his activities of daily living; the Veteran was minimally verbal, but he could express his feelings through non-verbal communication.  The Veteran was noted to have mild neurocognitive disorder and dementia.  The Veteran had expressive aphasia and possibly receptive aphasia as well, though the latter was difficult to assess.  

Turning to an evaluation of the evidence in this case, as noted above, the evidence is clear that the Veteran was profoundly impaired throughout the period on appeal as the result of his CVAs.  It is also apparent that accurate psychiatric assessment of the Veteran was essentially impossible given his inability to speak and, as noted by the March 2011 clinician, the Veteran's possible inability to understand spoken language.  Given the circumstances in this case that prevented accurate psychiatric assessment and the Veteran's unambiguous total disability, the Board finds that the evidence of record supports a finding that the Veteran suffered from dementia that resulted in total occupational and social impairment throughout the course of the appeal.  

In sum, the Board finds that the preponderance of the evidence favors the assignment of a 100 percent rating for the Veteran's vascular dementia with partial aphasia.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Rating for a Skin Disability

The Appellant seeks an increased rating for the Veteran's brawny edema, which has been assigned two separate disability ratings: a 10 percent rating for the right lower extremity under Diagnostic Code 7806, applicable to dermatitis or eczema, and a noncompensable rating under the same Diagnostic Code for the right upper extremity.  38 C.F.R. § 4.118.  For clarity, the Board finds that a single 10 percent evaluation should be assigned to the Veteran's skin disability, both because analysis under this Diagnostic Code contemplates the symptoms across the entire body and because a single 10 percent rating is equivalent to a combined 10 percent and noncompensable rating.  

Turning to the facts in this case, the Veteran underwent an examination in July 2010, at which time the examiner noted that the Veteran had marked brawny edema on his right arm and leg.  The examiner noted that the Veteran's right leg was "grossly swollen" with brawny edema.  The examiner noted that there were multiple areas of scarring that appeared to be old healed ulcerations.  The Veteran had a scaly rash on the right side of his leg that involved 10 percent of "the area" and 2 percent of his total body area.  The Veteran had old scratch-like scars on his left arm.  The Veteran took no medication addressing his skin issue.  

In April 2011, it was noted that the Veteran's skin color was normal, and the skin was otherwise warm, dry, and intact.  The clinician noted that the Veteran had a red area on the right heel, approximately 2.5cm x 2.0cm.  In May 2011, it was noted that the Veteran's skin color was normal, and the skin was otherwise warm, dry, and intact.  

Turning to an analysis of the facts in this case, the Board finds that Diagnostic Code 7806 indeed most appropriately addresses the Veteran's skin symptoms.  While the July 2010 examiner found that the Veteran had "multiple areas of scarring," the evidence does not support a finding that such scarring appeared on the Veteran's head, face, or neck, was deep or nonlinear, was unstable or painful, or resulted in other disabling effect.  Diagnostic Codes 7800-7805 therefore do not better contemplate the Veteran's symptoms than Diagnostic Code 7806.  38 C.F.R. § 4.118.  

Under Diagnostic Code 7806, applicable to dermatitis or eczema, the following ratings apply, in pertinent part: a 10 percent rating is assigned when the skin condition covers 5 percent, but less than 20 percent of the entire body; when it covers at least 5 percent, but less than 20 percent of the exposed areas; or when intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs is required for a total duration of less than six weeks during a 12-month period.  A 30 percent rating is assigned when the skin condition covers 20 to 40 percent of the entire body; when it covers 20 to 40 percent of the exposed areas; or when systemic therapy such as corticosteroids or other immunosuppressive drugs is required for a total duration of six weeks or more, but not constantly, during a 12-month period.  A 60 percent rating is assigned when the skin condition covers more than 40 percent of the entire body or more than 40 percent of the exposed areas; or when constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs is required during a 12-month period.

In this case, the Veteran's skin symptoms were assessed at their most severe at the time of his July 2010 examination.  The Board acknowledges that this examination did not describe the Veteran's skin symptoms in perfect accordance with the rating criteria, but the examiner noted that the Veteran took no medications addressing his skin issue.  Furthermore, the examiner's assessment described the Veteran as having a single rash on his right leg that covered 2 percent of his total body area with multiple other areas of scarring.  Again, while this evidence is scant, the Board finds that it is unlikely, given the examiner specifically gave the area measurement of a skin disorder that covered 2 percent of the Veteran's skin, that the examiner would have failed to mention that the Veteran had other scarring that covered an additional 18 percent of his skin generally or 18 percent of the exposed areas of his body, as would be required for a greater 30 percent rating.

In sum, the Board finds that the preponderance of the evidence is against the assignment of a rating in excess of 10 percent for the Veteran's skin disability.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Considerations

The Board has considered whether the Veteran is entitled to greater levels of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors that render application of the schedule impractical.  38 C.F.R. § 3.321(b) (2015); Fisher v. Principi, 4 Vet. App. 57 (1993).

To determine whether to refer a claim for consideration of assignment of an extraschedular rating, first, the Board must determine whether the evidence presents such an exceptional disability picture that the schedular ratings for that service connected disability are inadequate.  Second, if the schedular rating does not contemplate the Veteran's level of disability and symptomatology and is found to be inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with his employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra schedular rating.  38 C.F.R. § 3.321(b) (2015); Thun v. Peake, 22 Vet. App. 111 (2008).  

The Board finds that the schedular rating criteria are not inadequate with regard to any of the service-connected disabilities currently on appeal.  

For example, it does not appear that the Veteran had exceptional or unusual symptomatology associated with his pancreatitis; indeed, the Veteran had no complaints relating to pancreatitis at all.    

Similarly, it does not appear that the Veteran had exceptional or unusual symptomatology associated with his diabetes.  Instead, the Veteran's symptoms primarily included multiple daily injections of insulin and restriction of diet, and an examiner found that the Veteran's diabetes did not affect his activities of daily living.  The rating criteria associated with diabetes expressly consider the Veteran's symptoms.  

Similarly, it does not appear that the Veteran had exceptional or unusual symptomatology associated with his disability of the left lower extremity.  Instead, the Veteran's symptoms primarily included pain, decreased pulses, edema, and some scarring.  The rating criteria associated with both post-phlebitic syndrome and dermatitis or eczema consider the Veteran's symptoms.  

Similarly, it does not appear that the Veteran had exceptional or unusual residuals of a CVA.  Instead, the Veteran's post-CVA residuals primarily include loss of use of his right arm and leg, dementia, aphasia, incontinence, edema, and scarring, all of which are encompassed by the rating schedule.  

In sum, the Board finds that the Appellant merely disagrees with the assigned ratings for the levels of impairment associated with the above-discussed disabilities.  While the Veteran's disabilities were totally incapacitating, as is reflected by his combined 100 percent evaluation, the Veteran did not have any symptoms from his above-discussed disabilities that were unusual or are different from those contemplated by the schedular rating criteria.  As such, the schedular ratings that are assigned have considered all of the Veteran's claimed symptomatology within the confines of the schedular rating criteria.  Therefore, the available schedular evaluations are adequate.  The Board finds that referral for extraschedular consideration is not warranted.

The issue of entitlement to a total disability rating based on individual unemployability was raised in association with the Appellant's claims for increased ratings.  The regulations pertaining to the assignment of a TDIU rating provide that such a rating may be assigned where the schedular rating is less than total.  38 C.F.R. § 4.16(a).  While no additional disability compensation may be paid when a total schedular disability rating is already in effect, a separate award of a TDIU predicated on a single disability may form the basis for an award of SMC.  Bradley v. Peake, 22 Vet. App. 280, 293-94 (2008).  In this case, however, the Veteran has been awarded both a total schedular evaluation and SMC throughout the period on appeal.  The issue of entitlement to a TDIU in this case is therefore moot.







ORDER

Service connection for a vision disability, for substitution purposes, is granted.

Service connection for a disability of the left upper extremity, for substitution purposes, is denied.

Service connection for hypertension, for substitution purposes, is denied.

A compensable rating for pancreatitis, for substitution purposes, is denied.

A rating in excess of 20 percent for diabetes, for substitution purposes, is denied.

A rating of 10 percent, but no greater, for the Veteran's left leg disability is granted for substitution purposes, subject to the rules and regulations governing the award of monetary benefits.

A rating in excess of 10 percent for CVA residuals, for substitution purposes, is denied.

A rating of 100 percent for the Veteran's dementia with partial aphasia is granted for substitution purposes, subject to the rules and regulations governing the award of monetary benefits.

A rating in excess of 10 percent for a skin disability, for substitution purposes, is denied.


______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


